Mailed:										
In re application of							:
Lapeyrouse		
									:	DECISION ON
Serial No. 16/289,791						:	PETITION

Filed:	March 1, 2019						:
For:  MULTIPLE COMPONENT CONFECTIONERY 
         DELIVERY PRODUCT AND METHOD FOR 
         DELIVERY


This is a decision on the Petition under 37 CFR 1.181 filed on October 21, 2021 to request a new, complete Office Action responsive to all matters.

Applicant asserts that the Final Rejection does not 1) respond to Applicant’s traversals of the prior art rejections, 2) consider the earlier-filed Declarations under 37 CFR §1.132, and 3) address the traversal of the alleged “new matter’. The Final Rejection is both incomplete and non-responsive.

Before final rejection is in order, a clear issue should be developed between the examiner and applicant. While applicant does not have the right to amend as often as the examiner presents new references or reasons for rejection, examiners should not make hasty and ill-considered final rejections. In making the final rejection, all outstanding grounds of rejection of record should be carefully reviewed, and any such grounds relied on in the final rejection should be reiterated.

Applicant submitted two declarations on October 1, 2021, which were not addressed in the final rejection. Further review of the record shows that Applicant provided pages of arguments that were not addressed because of a new ground of rejection based on introducing new matter. The Examiner made a 35 U.S.C. 112(a) rejection.  It is not clear if the previous rejection of record was maintained or withdrawn in view of the new rejection. 




DECISION

The petition is GRANTED. 

It is not clear how the new rejection renders Applicants’ argument moot. The Examiner is directed to issue an office action clarifying the record by addressing Applicant’s declaration and remarks/arguments and stating what rejections are maintained or withdrawn.    

Under 37 CFR 41.31(a)(1), an applicant for a patent dissatisfied with the primary examiner’s decision in the second or subsequent rejection of the applicant's claims may appeal to the Board for review of the examiner’s rejection by filing a notice of appeal and the required fee set forth in 37 CFR 41.20(b)(1)  within the time period provided under 37 CFR 1.134  and 1.136 





/Keith D. Hendricks/
___________      
Keith D. Hendricks, Acting Director
Technology Center 1700
Chemical and Materials Engineering


wk

CAHN & SAMUELS LLP1100 17th STREET NWSUITE 401WASHINGTON DC DISTRICT OF COLUMBIA 20036